      Case 7:20-cv-00179 Document 11 Filed on 11/25/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,                            §
                                                      §
                           Plaintiff,                 §
                                                      §
 v.                                                   §            CASE NO. 7:20-CV-179
                                                      §
 7.178 ACRES OF LAND, MORE OR LESS,                   §
 SITUATE IN HIDALGO COUNTY,                           §
 STATE OF TEXAS; AND                                  §
 CAMERON COUNTY, TEXAS                                §
                                                      §
                                                      §
                         Defendants.                  §

______________________________________________________________________________

                       JOINT NOTICE OF SETTLEMENT
______________________________________________________________________________

       Pursuant to Local Rule 16.3, Plaintiff, the United States of America, and Defendant,

Cameron County, Texas, hereby notify the Court that they have reached a settlement regarding the

amount of just compensation to be paid by the United States for its taking of Tracts RGV-MCS-

2020-1 & RGV-MCS-2020-2. The parties will file a “Joint Motion for Order Establishing Just

Compensation, Granting Possession, and Distributing Funds on Deposit in the Registry of the

Court for Tracts RGV-MCS-2020-1 & RGV-MCS-2020-2” once the additional funds are

deposited into the registry of the Court.




                                                Page 1 of 2
                                            Notice of Settlement
     Case 7:20-cv-00179 Document 11 Filed on 11/25/20 in TXSD Page 2 of 2




                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

By: s/ Dylbia Jefferies Vega (w/ permission)          By: s/ N. Joseph Unruh________
DYLBIA JEFFERIES VEGA                                 N. JOSEPH UNRUH
Attorney in Charge for Defendant                      Assistant United States Attorney
Southern District of Texas No. 17065                  Southern District of Texas No. 1571957
Texas Bar No. 00786516                                Texas Bar No. 24075198
1100 E. Monroe Street                                 1701 W. Bus. Hwy. 83, Suite 600
Brownsville, TX 78520                                 McAllen, TX 78501
Telephone: (56) 550-1345                              Telephone: (956) 618-8010
Facsimile: (956) 550-1348                             Facsimile: (956) 618-8016
E-mail: djefferi@co.cameron.tx.us                     E-mail: Neil.Unruh@usdoj.gov
Attorney in Charge for Defendant                      Attorney in Charge for Plaintiff


                                CERTIFICATE OF SERVICE

       I, N. Joseph Unruh, Assistant United States Attorney for the Southern District of Texas, do

hereby certify that on this 25th day of November, 2020, a copy of the foregoing was served on the

following parties in accordance with the Federal Rules of Civil Procedure.


                                             By:      s/ N. Joseph Unruh            _____
                                                      N. JOSEPH UNRUH
                                                      Assistant United States Attorney




                                            Page 2 of 2
                                        Notice of Settlement
